DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 200 761.3 filed on 01/18/2017.
Response to Arguments
Applicant's arguments filed on 07/01/2021 have been fully considered
With regards to remarks about “Abstract”, the arguments are persuasive. The abstract of the disclosure is reduced to proper length after amendment .So the objection is withdrawn.
	With regards to remarks about “Drawing”, the arguments are persuasive. The drawings are corrected after amendment. Thus objection to the drawing has been withdrawn.
With regards to “Claim Rejections - 35 USC §112(a)” the arguments are persuasive .Amended drawing shows enough support and possession for the term “correlator” and “examiner”. Thus the rejection has been withdrawn.

With regards to “Claim Rejections - 35 USC §112(b)” the arguments are persuasive .Amended claim explains the term “predetermined order factor “with the equation. Thus the rejection has been withdrawn.

With regards to “Claim Rejections - 35 USC §101” the arguments are not persuasive .Amended claim explains the term “predetermined order factor “with the equation. This equation is nothing but mathematical representation of a specific term which is predetermined order factor in this case. 
Applicant argues – “Regarding item 15, Applicant refers to the hardware language that, Applicant believes, fully addresses this issue. Applicant cannot agree with the Examiner regarding mathematical relationships, since what is actually examined is not just any signal without any meaning, but is derived from the vibration signal originating from a rotating element that rotates at a certain rotational speed. Thus, claim 1, first paragraph already makes clear that a true physical characteristic is analyzed, i.e., the element rotating at a rotational speed results in a vibration signal and this vibration signal is further analyzed by the analysis function processor which is clearly outlined by the last three lines, which is specifically referring to the vibration signal or the measured or estimated rotational speed of the rotating element. Furthermore, the correlator in the third paragraph of claim 1 is not just doing any abstract mathematical ideas. Now, claim 1, third paragraph makes fully clear that a correlation result is calculated "from the vibration signal" together with the corresponding analysis function. Finally, also the examiner in claim 1, last paragraph is not just any mathematical idea issue. Instead, the correlation function that is the result of the correlator clearly refers to the vibration signal is examined and the result”.
Examiner respectfully disagree for following reason:
Even though the signal is a vibration signal but the analysis process claimed in claim 1 is very generic and can be doable by any processor. “Examiner”, “correlator” and 
Thus the amended claim is generic and does not add anything significantly more. So the rejection is maintained.
With regards to “Claim Rejections - 35 USC §102” the arguments are persuasive. Thus the rejection has been withdrawn based on amended claims.
With regards to “Claim Rejections - 35 USC §103” the arguments are persuasive. Thus the rejection has been withdrawn based on amended claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims   1-16 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second, identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more that the abstract idea.
Claims 1-16 all pertain to statutory classes. (Step 1).

To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1: An apparatus for analyzing an element rotating at a rotational speed based on a vibration signal originating from the rotating element, comprising:
an analysis function processor for forming a plurality of analysis functions, the analysis function processor being configured to form each analysis function based on an analysis frequency, based on the vibration signal or based on a measured or estimated rotational speed and based on a predetermined order factor, the predetermined order factor differing for each analysis function;
a correlator configured for calculating a correlation function, the correlator being configured to calculate a correlation result from the vibration signal and each analysis function, each correlation result being associated to the order factor which the analysis function, with which the correlation result was calculated, is based on, and the correlation results representing the correlation function; and
an examiner configured for examining the correlation function or for examining information derived from the correlation function so as to make a statement on a state of the rotating element.
wherein at least one of the analysis function processor, the correlator and the examiner comprises, at least in part, a hardware implementation,
 wherein the analysis function processor is configured to calculate the different analysis functions based on the following equation:  
    PNG
    media_image1.png
    41
    537
    media_image1.png
    Greyscale
 
h(t, T, s) being the analysis functions, t being a time variable, ti being a time shift, s representing the predetermined order factor for each analysis function, f being an analysis frequency, and r(t+t) being a phase term dependent on the vibration signal or the rotational speed, or U.S. Patent Application No. 16/514,846 Attorney File No.: 110971-9356.US01 wherein the correlator is configured to: calculate a preliminary correlation function using a preliminary time shift between the vibration signal and the plurality of analysis functions, to establish a correction order factor of a local or global maximum of the preliminary correlation function, wherein the analysis function processor is configured to calculate a plurality of correction analysis functions which are based on the same correction order factor and which comprise a different time shift, wherein the correlator is configured to calculate a correction correlation function from the vibration signal and the plurality of correction analysis functions, and to evaluate the correction correlation function in order to establish a maximum associated to a correction time shift, wherein the analysis function processor is configured to calculate correction analysis functions using the correction time shift, and wherein the correlator is configured to calculate the correlation function based on the correction analysis functions which are based on the correction time shift.
Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of: an analysis function processor for forming a plurality of analysis functions, the analysis function processor being configured to form each analysis function based on an analysis frequency, based on the vibration signal or based on a measured or estimated rotational speed and based on a predetermined order factor, the predetermined order factor differing for each analysis function;
wherein at least one of the analysis function processor, the correlator, and the examiner comprises, at least in part, a hardware implementation,
With respect to step 2A prong 2, this judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, only a generic computer processor, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations 
		
To clarify the identified abstract idea in claim 14, the pertinent portion pertaining to abstract idea is bolded.
Claim 14:  A method for analyzing an element rotating at a rotational speed on the basis of a vibration signal originating from the rotating element, comprising:
forming a plurality of analysis functions, wherein each analysis function is formed  based on an analysis frequency, based on the vibration signal or based on a measured or estimated rotational speed and based on a predetermined order factor, the predetermined order factor differing for each analysis function;
calculating a correlation function, wherein a correlation result is calculated  from the vibration signal and each analysis function, each correlation result being associated to the order factor which the analysis function is based on with which the correlation result was calculated, and the correlation results representing the correlation function; and
examining the correlation function or for examining information derived from the correlation function in order to make a statement on a state of the rotating element.
wherein at least one of the analysis function processor, the correlator and the examiner comprises, at least in part, a hardware implementation,
 wherein the analysis function processor is configured to calculate the different analysis functions based on the following equation:  
    PNG
    media_image1.png
    41
    537
    media_image1.png
    Greyscale
 
h(t, T, s) being the analysis functions, t being a time variable, ti being a time shift, s representing the predetermined order factor for each analysis function, f being an analysis frequency, and r(t+t) being a phase term dependent on the vibration signal or the rotational speed, or U.S. Patent Application No. 16/514,846 Attorney File No.: 110971-9356.US01 wherein the correlator is configured to: calculate a preliminary correlation function using a preliminary time shift between the vibration signal and the plurality of analysis functions, to establish a correction order factor of a local or global maximum of the preliminary correlation function, wherein the analysis function processor is configured to calculate a plurality of correction analysis functions which are based on the same correction order factor and which comprise a different time shift, wherein the correlator is configured to calculate a correction correlation function from the vibration signal and the plurality of correction analysis functions, and to evaluate the correction correlation function in order to establish a maximum associated to a correction time shift, wherein the analysis function processor is configured to calculate correction analysis functions using the correction time shift, and wherein the correlator is configured to calculate the correlation function based on the correction analysis functions which are based on the correction time shift.
forming a plurality of analysis functions, the analysis function processor being configured to form each analysis function based on an analysis frequency, based on the vibration signal or based on a measured or estimated rotational speed and based on a predetermined order factor, the predetermined order factor differing for each analysis function;
wherein at least one of the analysis function processor, the correlator, and the examiner comprises, at least in part, a hardware implementation,
With respect to step 2A prong 2, this judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, only a generic computer processor, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state. 
To clarify the identified abstract idea in claim 15, the pertinent portion pertaining to abstract idea is bolded.
CLAIM 15:  A non-transitory digital storage medium having stored there on a computer program for performing a method for analyzing an element rotating at a rotational speed on the basis of a vibration signal originating from the rotating element, comprising:
forming a plurality of analysis functions, the analysis function processor being configured to form each analysis function based on an analysis frequency, based on the vibration signal or based on a measured or estimated rotational speed and based on a predetermined order factor, the predetermined order factor differing for each analysis function;
calculating a correlation function, the correlator being configured to calculate a correlation result from the vibration signal and each analysis function, each correlation result being associated to the order factor which the analysis function is based on with which the correlation result was calculated, and the correlation results representing the correlation function; and
examining the correlation function or for examining information derived from the correlation function in order to make a statement on a state of the rotating element
when said computer program is run by a computer.
wherein at least one of the analysis function processor, the correlator and the examiner comprises, at least in part, a hardware implementation,
 wherein the analysis function processor is configured to calculate the different analysis functions based on the following equation:  
    PNG
    media_image1.png
    41
    537
    media_image1.png
    Greyscale
 
h(t, T, s) being the analysis functions, t being a time variable, ti being a time shift, s representing the predetermined order factor for each analysis function, f being an analysis frequency, and r(t+t) being a phase term dependent on the vibration signal or the rotational speed, or U.S. Patent Application No. 16/514,846 Attorney File No.: 110971-9356.US01 wherein the correlator is configured to: calculate a preliminary correlation function using a preliminary time shift between the vibration signal and the plurality of analysis functions, to establish a correction order factor of a local or global maximum of the preliminary correlation function, wherein the analysis function processor is configured to calculate a plurality of correction analysis functions which are based on the same correction order factor and which comprise a different time shift, wherein the correlator is configured to calculate a correction correlation function from the vibration signal and the plurality of correction analysis functions, and to evaluate the correction correlation function in order to establish a maximum associated to a correction time shift, wherein the analysis function processor is configured to calculate correction analysis functions using the correction time shift, and wherein the correlator is configured to calculate the correlation function based on the correction analysis functions which are based on the correction time shift.
Claim 15 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application  forming a plurality of analysis functions, the analysis function processor being configured to form each analysis function based on an analysis frequency, based on the vibration signal or based on a measured or estimated rotational speed and based on a predetermined order factor, the predetermined order factor differing for each analysis function; when said computer program is run by a computer.
wherein at least one of the analysis function processor, the correlator, and the examiner comprises, at least in part, a hardware implementation,
With respect to step 2A prong 2, this judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, only a generic computer processor, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state. Claims 2-7 and 10-13 only recites further details of the abstract idea and do not provide anything more or additional element for the abstract idea. Thus, the dependent claims 2-7 and 10-13 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.

The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Claim 1: an analysis function processor for forming a plurality of analysis functions, the analysis function processor being configured to form each analysis function based on an analysis frequency, based on the vibration signal or based on a measured or estimated rotational speed and based on a predetermined order factor, the predetermined order factor differing for each analysis function  is well known in the art as evidenced by the prior art of   Piety ( US 5744723- Abstract, line 10-12 and COL4 ,line 46-60, “vibration analyzers and computer”) and HAORAN et al  ( CN 105806613A- Para[0030]) .
wherein at least one of the analysis function processor, the correlator, and the examiner comprises, at least in part, a hardware implementation can be any generic computer or processor and so does not integrated into any additional element. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 
Similar reasoning is applicable for claims 14 and 15 for STEP 2B analysis.
The process of vibration signal analysis using a processor and creating analysis function based on speed, frequency and scale factor is a generic sampling technique and well known routine and conventional .The limitations fail to provide anything significantly more than the abstract ideas identified in the claims and as such claim 1 and 14 and 15 are non-statutory under 35 USC 101. 
Examiner’s Note
Regarding claim 1, 14, and 15 the closest prior art of record Piety (US 5744723) teaches following:
Regarding Claim 1 Piety teaches an apparatus for analyzing an element rotating at a rotational speed (Abstract , line 1-5) based on a vibration signal originating from the rotating element, comprising:
an analysis function processor  configured (COL4 ,line 46-60, “vibration analyzers and computer”) for forming a plurality of analysis functions, the analysis function processor being configured to form each analysis function based on an analysis frequency, based on the vibration signal or based on a measured or estimated rotational speed and based on a predetermined order factor (Abstract, line 10-12, COL 6, line 35-38, “ unknown speed of rotating shaft is calculated using known speed (i.e. estimated rotational speed) of the reference frequency spectrum and stretch factor ( i.e. order factor) , the predetermined order factor (COL 2, line 30-32, “An optimum stretch factor” is determined ) differing for each analysis function (COL 6, line 36-38, “ the unknown speed of the rotating shaft is calculated by dividing the known speed of the reference frequency graph by the optimum stretch factor”. So for each speed analysis there is a dedicated stretch factor).
a correlator (COL 4, line 46-60, vibration analyzer and computer) configured for calculating a correlation function, the correlator being configured to calculate a correlation result from the vibration signal and each analysis function (COL 2, line 23-33, “The vibration produced by the shaft is sensed to produce a test vibration signal at an unknown  rotational speed of the shaft which test vibrational signal is converted to a test frequency spectrum, and a table of peaks found in the test frequency spectrum is compiled. A reference frequency spectrum, corresponding to a known rotational speed of the shaft, is provided, and a table of peaks found in the reference frequency spectrum is compiled. An optimum stretch factor (i.e. associated with order factor) is determined, which provides optimum correlation (i.e. correlation result ) between the test frequency spectrum peaks and reference frequency spectrum peaks”), each correlation result being associated to the order factor which the analysis function, with which the correlation result was calculated, is based on, and the correlation results representing the correlation function; and
an examiner (COL 4, line 46-60, vibration analyzer and computer or processor can be used as an examiner) configured for examining the correlation function or for examining information derived from the correlation function (COL 10, line 51-53, “By using the iterative process (In light of COL 10, line 18-20 this  examining information derived from the correlation function(i.e. correlation index)) is determined with greater precision.”) so as to make a statement on a state of the rotating element (COL 10, line 63-67 and COL11, line 1-5, “to locate problem and characteristics (i.e. state) of rotating shaft “).
Wherein at least one of the analysis function processor, the correlator and the examiner (COL 4, line 46-60, vibration analyzer and computer or processor can be used as an examiner. This is a hardware implementation) comprises, at least in part, a hardware implementation,
However the prior art alone or in combination fails to anticipate or render obvious an apparatus for analyzing an element rotating at a rotational speed based on a vibration signal originating from the rotating element, comprising: wherein the analysis function processor is configured to calculate the different analysis functions based on the following equation:  

    PNG
    media_image1.png
    41
    537
    media_image1.png
    Greyscale
 
h(t, T, s) being the analysis functions, t being a time variable, ti being a time shift, s representing the predetermined order factor for each analysis function, f being an analysis frequency, and r(t+t) being a phase term dependent on the vibration signal or the rotational speed, or U.S. Patent Application No. 16/514,846 Attorney File No.: 110971-9356.US01 wherein the correlator is configured to: calculate a preliminary correlation function using a preliminary time shift between the vibration signal and the plurality of analysis functions, to establish a correction order factor of a local or global maximum of the preliminary correlation function, wherein the analysis function processor is configured to calculate a plurality of correction analysis functions which are based on the same correction order factor and which comprise a different time shift, wherein the correlator is configured to calculate a correction correlation function from the vibration signal and the plurality of correction analysis functions, and to evaluate the correction correlation function in order to establish a maximum associated to a correction time shift, wherein the analysis function processor is configured to calculate correction analysis functions using the correction time shift, and wherein the correlator is configured to calculate the correlation function based on the correction analysis functions which are based on the correction time shift in combination with the rest of the claim limitations as claimed and defined by applicant.
Same explanation is applicable for claim 14 and 15.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Duke (US 20190293483 A1) - This art teaches the time sequence vibrational data of rotating equipment and conversion of frequency domain data and output of rotational speed (Fig 3). However this art does not qualify as prior art due to a later date.
Takada et al. (US 20160282224 A1) – This art teaches an inspection method which allows an operating state of a rotating machine component such as bearing to be inspected using dedicated sensor.

	Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862